EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Erickson, Reg. # 36,793 on 10/29/2021. 

The application has been amended as follows: 

a. Claim 1, lines 12-13 are amended from “inserted into the housing bore; and a drive axle…” to 
	-- inserted into the housing bore; a drive axle..—

	b. Claim 1, lines 25-26 are amended from “axis a drive unit housing…” to – axis; a drive unit housing…--
	
	c. Claim 1, lines 27-28 are amended from “…and which houses the gear train a driver-stabilizing plate coupled to the drive unit housing…” to -- “…and which houses the gear train; and a driver-stabilizing plate coupled to the drive unit housing…”

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or disclose a jacket removal tool with a drive-stabilizer plate with a longitudinal slot sized and positioned to receive a portion of a handle of the driver when the driver is coupled with the driver axle to prevent rotation of the driver relative to the jacket removal tool in combination with the limitations as set forth in claim 1 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA M LEE/Primary Examiner, Art Unit 3724